Name: Commission Regulation (EEC) No 286/89 of 3 February 1989 amending Regulation (EEC) No 2444/88 on the opening of an invitation to tender for the refund for the export of barley
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 2. 89 Official Journal of the European Communities No L 33/21 COMMISSION REGULATION (EEC) No 286/89 of 3 February 1989 amendng Regulation (EEC) No 2444/88 on the opening of an invitation to tender for the refund for the export of barley THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 2727/75 of the Council of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 166/89 (2), Having regard to Regulation (EEC) No 2746/75 of the Council of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds (3), and in particular Article 5 thereof, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Article 1 ( 1 ) of Regulation (EEC) No 2444/88 is hereby amended as follow : ' 1 . A special intervention measure in the form of an export refund shall be applied in respect of 1 000 000 tonnes of barley produced in Spain .' Article 2 Article 2 (3) of Regulation (EEC) No 2444/88 is hereby replaced by the following : *3 . The invitation shall remain open until 25 May 1989. During the period of its validity, weekly awards shall be made for which the time limits for the submission of tenders shall be as prescribed in the notice of invitation to tender.' Article 3 This Regulation shall enter into force on the day of publication in the Official Journal of the European Communities. Whereas Commission Regulation (EEC) No 2444/88 (4), Regulation as amended by Regulation (EEC) No 3616/88 Q, opened an invitation to tender for the refund for the export of barley ; Whereas, in the present situation, it is appropriate to increase the quantity delivered to tender and to extend the period during which this invitation to tender remains open ; This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 February 1989. For the Commission Ray MAC SHARRY Member of the Commission 0 OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 20, 25. 1 . 1989, p. 16. (3) OJ No L 281 , 1 . 11 . 1975, p. 78. (4) OJ No L 211 , 4. 8 . 1988, p. 15. Is) OJ No L 315, 22. 11 . 1988, p. 20.